IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FRANCIS BOYD,                           : No. 172 EM 2016
                                        :
                  Petitioner            :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2017, the Application Seeking Enforcement

is DENIED.